671 S.E.2d 872 (2008)
LANIER AT McEVER, L.P.
v.
PLANNERS AND ENGINEERS COLLABORATIVE, INC. et al.
No. A07A0466.
Court of Appeals of Georgia.
December 23, 2008.
*873 James C. Morton, for appellant.
Greenfield, Bost & Kliros, Michael W. Lord, Atlanta, for appellees.
RUFFIN, Presiding Judge.
In Lanier at McEver, L.P. v. Planners and Engineers Collaborative,[1] the Supreme Court of Georgia vacated the judgment of this Court in Lanier at McEver, L.P. v. Planners and Engineers Collaborative.[2] Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
BLACKBURN, P.J., and BERNES, J., concur.
NOTES
[1]  284 Ga. 204, 663 S.E.2d 240 (2008).
[2]  285 Ga.App. 411, 646 S.E.2d 505 (2007).